Citation Nr: 0715455	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-17 999	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This appeal to the Board of Veterans Appeals originally arose 
from a June 2003 rating action that denied a T/R and a rating 
in excess of 30% for PTSD.

By rating action of March 2004, the RO granted a 50% rating 
for PTSD; the matter of a rating in excess of 50% remains for 
appellate consideration.

In March 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms including difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The veteran's sole service-connected disability is PTSD, 
rated as 50% disabling.

4.  The percentage rating for the veteran's sole service-
connected disability does not meet the minimum schedular 
criteria for the grant of a T/R, and that disability is not 
shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50% for PTSD are 
not met.  38 U.S.C.A.    §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

A pre-rating March 2003 RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence showing treatment for his service-
connected disability.  That letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened) and a T/R 
(evidence showing that service-connected disability prevented 
obtaining or retaining substantially-gainful employment).  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The 2003 letter and a post-rating March 2006 RO letter also 
notified the veteran that the VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  The 2006 letter further 
specified what records the VA had received, what records the 
VA was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claims.  The Board finds that these letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the June 2003 and March 2004 rating 
actions on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the March 2006 
RO notice letter, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in April 2006 and January 
2007 (as reflected in the Supplemental Statements of the 
Case).  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA medical 
records through 2006.  In November 2002, April 2003, October 
2004, and July 2006, the veteran was afforded comprehensive 
VA psychiatric examinations in connection with his claims, 
reports of which are of record.  In June 2005, the Social 
Security Administration (SSA) notified the RO that its 
records, including medical records, pertaining to the veteran 
were unavailable, as his folder had been destroyed.  In 
December 2005, the RO certified that all procedures to obtain 
the veteran's SSA records had been correctly followed, that 
all efforts to obtain that information had been exhausted, 
and that further efforts would be futile.  By letters of 
December 2005, the RO also notified the veteran and his 
representative of the unavailability of the SSA records, and 
requested the veteran to furnish copies of any such records 
that he had.  Subsequently that month, the veteran furnished 
a copy of his SSA earnings and tax records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In March 2006, the 
veteran stated that he had no other information or evidence 
to submit that pertained to his claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters on appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  An Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD has been rated as 50% disabling under the 
provisions of         38 C.F.R. § 4.130, DC 9411.  Under that 
DC, a 50% rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100% rating is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD is not 
more than 50% disabling.  

On October 2002 VA outpatient examination, the veteran was 
noted to be nutritionally conscious, and he exercised daily 
and ate and slept well.  On examination, his mannerism and 
interaction were appropriate.  

On November 2002 VA psychiatric examination, the veteran 
stated that he avoided crowds, loud noises, and being 
cornered, and became panicky on occasion.  He still 
complained of an exaggerated hyperarousal response and 
startled easily.  Sleep and nightmares used to be more 
problematic in the past, and he no longer had severe 
nightmares.  The examiner noted that the veteran took no 
medications.  He stated that he had never been married or had 
very significant relationships, and that he was a poet and 
playwright, but somewhat of an introverted person.  He stated 
that he was fairly religious and that meditation had helped 
him a great deal.  On current examination, the veteran was 
alert and oriented in 3 spheres.  His general appearance was 
kempt and well-groomed, with good personal hygiene, and he 
was cooperative, although somewhat irritable at times.  
Speech was regular, and eye contact fair.  He denied 
obsessive or ritualistic behaviors.  Mood was slightly down, 
with a congruent affect.  Thought form was logical and goal-
oriented, and content was devoid of overt lethality or 
psychosis.  Sleep was good.  The diagnoses included chronic 
PTSD, and a Global Assessment of Functioning (GAF) score of 
55 was assigned.  

On April 2003 VA psychiatric examination, the veteran 
complained of worsening panic attacks since the onset of the 
war with Iraq, as well as an easy startle reaction and 
difficulty tolerating stress and crowds.  He last worked as a 
playwright, poet, and actor some 20 years ago, but had to 
stop due to his nerves.  He also worked in a bookstore, 
provided lawn care on a golf course, and as a night janitor 
and in a gardening business.  He reported having a high 
school education and attending some college, where he studied 
languages and linguistics.  On mental status examination, the 
veteran was alert and oriented in 3 spheres. Mood was 
neutral, and affect restricted.  Thought content was devoid 
of lethality or psychosis, but thought processes were 
tangential.  Speech was talkative but normal, and psychomotor 
activity was within normal limits.  The veteran was casually 
groomed and dressed, and grooming and hygiene were good, with 
good eye contact.  Insight and judgment were intact.  The 
impressions included PTSD, and a GAF score of 54 was 
assigned, with moderate psychosocial stressors related to 
employment, finances, and primary support.

Early October 2003 VA outpatient records noted that the 
veteran was motivated and interested in learning, and he 
stated that in general he was doing well with his PTSD.  He 
exercised by walking daily, and appetite was good.  On mental 
status examination, the veteran's mannerism and interaction 
were appropriate, and judgment, mood, and affect were normal.    
      
On late October 2003 VA outpatient mental status examination, 
the veteran was neat, clean, and dressed appropriately, and 
there was no psychomotor retardation or hyperactivity.  
Speech was regular and coherent, and thought process was 
goal-oriented and logical.  Mood and affect were bland-
neutral, with a restricted affect.  There were no delusions, 
hallucinations, or other psychotic symptoms or suicidal or 
homicidal ideation.  Associations were intact, and there was 
no impairment of memory.  The veteran was able to sustain a 
focus, and concentration was intact.  He had insight into his 
illness, and acted appropriately.  Eye contact was steady, 
and attitude cooperative.

On December 2003 VA outpatient examination, the veteran's 
mood and affect were neutral, and he was pleasant, talkative, 
neat, clean, and dressed appropriately.  There was no 
psychomotor retardation or hyperactivity.  Speech was regular 
and coherent, and thought process was goal-oriented and 
logical.  Mood was neutral, and affect congruent.  There were 
no delusions, hallucinations, or other psychotic symptoms or 
suicidal or homicidal ideation.  Associations were tangential 
at times, and there was no impairment of memory.  The veteran 
was able to sustain a focus, and concentration was intact.  
He had insight into his illness, and acted appropriately.  
Eye contact was steady, and attitude cooperative.  A GAF 
score of 61 was assigned.  

On January 2004 VA outpatient mental status examination, the 
veteran was neat, clean, and dressed appropriately, and there 
was no psychomotor retardation or hyperactivity.  Speech was 
regular and coherent, and thought process was goal-oriented 
and logical.  Mood was neutral and affect congruent.  There 
were no delusions, hallucinations, or other psychotic 
symptoms or suicidal or homicidal ideation.  Associations 
were intact, and there was no impairment of memory.  The 
veteran was able to sustain a focus, and concentration was 
intact.  He had insight into his illness, and acted 
appropriately.  Eye contact was steady, and attitude 
cooperative.

February 2004 VA outpatient records noted that the veteran 
was experiencing pleasure caring for his pet cat.  In August, 
he was noted to be taking a home college mathematics/algebra 
course.  In September, he was noted to be doing much better 
with moods and coping.

On October 2004 VA psychiatric examination, the veteran was 
noted to be taking no psychotropic medications.  His 
complaints included anxiety symptoms, panic attacks, and 
nightmares and he worried about finances.  He was currently 
unemployed and lived alone.  On mental status examination, 
the veteran appeared anxious, but was reasonably cooperative.  
He was alert and oriented in all spheres.  Mood was anxious, 
and affect somewhat restricted but at times reactive.  
Thought processes, while reasonably organized and goal-
directed, were at times rather circumstantial, but thought 
content was devoid of lethality or psychosis.  Insight and 
judgment were fair.  The diagnoses were prolonged, chronic 
PTSD, anxiety, and depression, and a GAF score between 50 and 
55 was assigned.  The examiner stated that, given the 
veteran's age and disabilities, it was difficult to believe 
that he would be able to be gainfully employed.  It was noted 
that he managed to maintain personal hygiene and was fairly 
independent in his activities of daily living.  

On November 2004 VA outpatient evaluation, the veteran 
reported having experienced a recent panic attack and 
tearfulness.  

On March 2005 VA outpatient examination, the veteran 
complained of increased anxiety.  On mental status 
examination, he was neat, clean, and dressed appropriately, 
and there was no psychomotor retardation or hyperactivity.  
Speech was regular and coherent, and thought process was 
tangential.  Mood was irritable, slightly anxious, and 
depressed, and affect was restricted.  There were no 
delusions, hallucinations, or other psychotic symptoms or 
suicidal or homicidal ideation.  Associations were intact, 
and there was no impairment of memory.  The veteran was able 
to sustain a focus, and concentration was intact.  He had 
fair insight into his illness, and acted appropriately.  Eye 
contact was steady, and attitude cooperative.

On April 2005 VA outpatient evaluation, the veteran stated 
that his mood was pretty good, and was researching 
universities on the computer with a goal of resuming his 
education.  He walked for exercise, mowed the lawn, and 
picked mushrooms.

On September 2005 VA outpatient evaluation, the veteran 
reported stable weight and appetite, and that he controlled 
his anxiety with meditation.  He was noted to be retired from 
employment, and planned to attend a university and to major 
in liberal arts and English.  

On March 2006 VA outpatient evaluation, the veteran was noted 
to be attending a university, enjoying the challenges of 
school and pleased with the encouragement from professors who 
complimented him on his achievements at age 80.  In May, he 
reported continuing to do well academically, and he was very 
pleased with his classes.

On July 2006 VA psychiatric examination, the veteran 
complained of feeling frightened and vulnerable, and 
sometimes very nervous and high-strung, and still had 
panicky-like feelings.  He described some anxiety with 
attending classes on a part-time basis at a university, as 
well as difficulty with interpersonal relationships, and he 
startled easily.  There were no current psychotic symptoms, 
and the veteran did not describe any current depression.  The 
veteran stated that he last worked as an apartment manager in 
1981.  On current mental status examination, the veteran was 
well-groomed, pleasant, and cooperative, and made good eye 
contact.  Mood was euthymic, and affect full.  Speech was 
spontaneous and regular.  Thought processes were sometimes 
circumstantial, but generally logical.  There were no 
suicidal or homicidal ideations or hallucinations or 
delusions, and the veteran was fully oriented.  Insight and 
judgment were fair.  The diagnosis was chronic PTSD, and a 
GAF score of 60 was assigned.  The examiner commented that, 
although the veteran had some circumstantiality in his 
thought processes, his mental status examination was 
otherwise unremarkable, and he was able to attend a 
university on a part-time basis despite his PTSD symptoms.        

At the March 2007 Board hearing, the veteran testified about 
the degree of severity of his PTSD and how it impaired him 
functionally.  He testified that he currently attended a 
university and took courses in English literature, with the 
goal of finding gainful employment as a writer or possibly as 
a teacher.  He stated that he had done well in his courses 
despite their difficulty, and that his computer and word 
processing skills were increasing, but he had to withdraw 
from a test due to anxiety caused by the need to complete the 
test on a deadline.  He stated that he currently took no 
medication for his PTSD and that he had not been recently 
hospitalized for that disorder, but estimated that he had an 
average of 10 panic attacks per week.  He complained of 
nightmares that impaired his sleep.  He lived alone in a 
mobile home with a pet cat, watched television, listened to 
music, used a computer to search the internet and to write 
short stories, spent much time on university homework, and 
attended church and visited a senior center with the intent 
to make friendships among people his own age.  He stated that 
the university offered opportunities for socialization 
through veterans and many other groups, but that he had not 
had the time for such activity due to the demands of 
homework.  He testified that he had had problems maintaining 
a job due to stress and panic attacks.  

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms, including difficulty in establishing and 
maintaining effective work and social relationships, thus 
meeting the criteria for no more than the assigned 50% 
rating.  However, the evidence does not show that the veteran 
has a flattened affect; circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
memory, judgment, or abstract thinking; or disturbances of 
motivation.  Although the veteran has some circumstantiality 
in his thought processes and panicky-like feelings, his 
mental status is otherwise unremarkable, and he is able to 
attend a university on a part-time basis despite his PTSD 
symptoms.  Moreover, he is able to perform activities of 
daily living, and there are no personal hygiene problems. 

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher 70% rating, that is, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to certain symptoms; rather, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
current psychiatric disability.  Specifically, the veteran 
has not been shown to have a flattened affect; circumlocutory 
or stereotyped speech; impaired judgment; impairment of 
memory or abstract thinking; difficulty in understanding 
complex commands; or suicidal ideation.  While he has some 
difficulty with interpersonal relationships, he does not have 
obsessional rituals, illogical or irrelevant speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or the inability to establish and maintain effective 
relationships.  

The Board also notes that the veteran has been assigned GAF 
scores between 50 and 61.  According to the 4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF scores 
between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g. a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 61 and 70 are indicative of some mild symptoms 
(e.g. a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships. 

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record fails to show 
that the veteran's PTSD symptoms include suicidal ideation, 
severe obsessional rituals, frequent shoplifting, a flat 
affect, or conflicts with peers or co-workers.  Rather, they 
generally reflect no more than moderate symptoms (e.g. a flat 
affect and circumstantial speech, occasional panic attacks), 
and moderate difficulty in social, occupational, or school 
functioning (e.g., few friends).  
 
For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50% for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  A T/R

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's sole service-connected disability 
consists of PTSD, rated 50% disabling.  That rating clearly 
does not meet the minimum percentage requirements for a T/R 
under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected psychiatric disability alone 
prevents him from securing and following any substantially-
gainful employment.  Rather, a review of the comprehensive VA 
medical records from 2002 to 2006 and the veteran's 2007 
hearing testimony shows that he is capable of performing the 
mental acts required by employment.  Although an October 2004 
VA examiner opined that, given the veteran's age and 
disabilities, it was difficult to believe that he would be 
able to be gainfully employed, the Board notes that age may 
not be considered in determining whether a veteran is 
unemployable.  Rather, the record shows that his PTSD 
symptoms, education, special training, and previous work 
experience do not currently preclude employability.  

In 2006, the veteran was noted to be attending a university, 
enjoying the challenges of school and pleased with the 
encouragement from professors who complimented him on his 
achievements, and he reported doing well academically.  The 
most recent July 2006 VA psychiatric examiner commented that, 
although the veteran had some circumstantiality in his 
thought processes, his mental status examination was 
otherwise unremarkable, and he was able to attend a 
university on a part-time basis despite his PTSD symptoms.  
Moreover, a GAF score of 60 was assigned, indicating only 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, and the veteran has 
managed to maintain personal hygiene and remain independent 
in his activities of daily living.  At the March 2007 Board 
hearing, the veteran testified that he currently attended a 
university and took courses in English literature, with the 
goal of finding gainful employment as a writer or possibly as 
a teacher.  He stated that he had done well in his courses 
despite their difficulty, and that his computer and word 
processing skills were increasing.  
    
On that record, the, Board must conclude that the criteria 
for invoking the procedures of 38 C.F.R. 4.16 (b) for 
assignment of a T/R on an extraschedular basis are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

A rating in excess of 50% for PTSD is denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


